— Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Collini, J), rendered February 20, 2009, convicting him of assault in the second degree, attempted robbery in the third degree, resisting arrest, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of assault in the second degree and attempted robbery in the third *654degree beyond a reasonable doubt (see Penal Law § 160.00; People v Samuel, 84 AD3d 841 [2011]; People v Barksdale, 50 AD3d 400, 401 [2008]). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the factfinder’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt with respect to the convictions of assault in the second degree and attempted robbery in the third degree was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Eng, P.J., Dillon, Lott and Cohen, JJ., concur.